 SHERIDAN-PETER PAN STUDIOS, INC.Sheridan-Peter Pan Studios,Inc.andRetail StoreEmployeesUnion,Local300,RetailClerksInternationalAssociation,AFL-CIO.Case13-CA-8220January 8, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn August 7, 1968, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices inviolation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbedismissed.Thereafter,Respondentfiledexceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, ; theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthatRespondent,Sheridan-PeterPanStudios, Inc., Chicago, Illinois, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'We find without merit the Respondent's allegations of bias on the partof the Trial Examiner.There is no basis for finding bias or partialityexisted because the Trial Examiner resolved important factual conflictsarising in this proceeding in favor of the General Counsel'switnesses. Asthe Supreme Court has stated,"Total rejection of an opposed view cannotof itself impugn the integrity of a trier of fact."N.L.R B.v.PittsburghSteamshipCo.337US 656,659Moreover,as it is the Board'sestablished policy not to overrule a Trial Examiner's resolutions as tocredibility except where,as is not the case here,the clear preponderance ofall the relevant evidence convinces it that the resolutions were incorrect, wefind,contrary to the Respondent's contention,no basis for disturbing theTrial Examiner's credibility findings.Standard Dry Wall Products, Inc,91NLRB 544, enfd.188 F.2d 362 (C A 1).TRIALEXAMINER'S DECISION13ARTHUR M. GOLDBERG, Trial Examiner: Upon acharge filed on January 17, 1968, by Retail StoreEmployees Union, Local 300, Retail Clerks InternationalAssociation,AFL-CIO (herein called the Union or theCharging Party), the complaint' herein issued on May 1,1968.'The complaint alleged that Sheridan-Peter PanStudios,Inc.(hereincalledtheCompany or theRespondent), had violated Section,8(a)(1) of the NationalLabor Relations Act, as amended (herein called the Act),by the unilateral grant of benefit, the promise of benefit ifthe employees reject the Union, and by other promises orthreats.At the hearing General- Counsel amended thecomplainttoallegethatcertaininterrogationbyRespondent had violated Section 8(a)(1). Respondent wasalleged to have violated Section 8(a)(3) of the Act by itsdischarge of Morris Krugman. Respondent denied all thematerial allegations of the complaint.Allpartiesparticipated in the hearing in Chicago,Illinois, on June 4, 5, and 6, 1968, and were afforded fullopportunity to be heard, to introduce evidence, to examineand cross-examine witnesses, to present oral argument,and to file briefs. General Counsel argued orally at thecloseof the hearing and briefs were filed by theRespondent and General Counsel. -Respondent's motionsto dismiss parts or all of the complaint, on which Ireserved ruling, are disposed of according to my findingsbelow.Upon the entire record in the case, from my reading ofthe briefs, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, an Illinois corporation with its principal office andplace of business in Chicago, Illinois, where it is engagedinthebusinessofmakingandsellingportraitphotographs.During the calendar year 1967 Respondent realizedgross receipts in excess of $500,000 from the operationsdescribed above and during the same period it purchasedgoods and services valued in excess of $50,000 within theState of Illinois,which goods and services originatedoutsidetheStateofIllinois.Duringthesamerepresentative period the Respondent sold and', furnishedgoods and services valued in excess of $200,000 at pointsoutside the State of Illinois.Respondent is now and has been at all times materialhereinan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and meets theBoard's standards for asserting jurisdiction.II.THE LABOR ORGANIZATIONINVOLVEDRetailStoreEmployeesUnion,Local300,RetailClerksInternationalAssociation,AFL-CIO,isand hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.'The complaint was a consolidated one combining with the instantmatter a refusal-to-bargain allegation set forthin Case 13-CA-8348. At theclose of General Counsel's case a motion to sever Case13-CA-8348 fromthe instant proceeding was granted and the severed case has been disposedof in a separate decision.174 NLRB No. 3 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. Interrogation, Threats,and Promisesof Benefit1. InterrogationOn October 16, 1967, the Union conducted anorganizingmeetingattendedby a large number ofRespondent'sportraitsalesmen.AllofRespondent'semployees who attended that meeting signed authorizationcards for the Union.The following day, GilbertM. Greenberg, a proofpasser,' was in Respondent's office carrying out certain ofhisregularlyassignedduties.Greenberg testified thatCompany Secretary-Treasurer Burton L Shender, whowas holding a piece of paper in his hand, asked ifGreenberg had attended the union meeting and theninquired about the meeting and who had been present.Shender also asked if Greenberg had signed a union card.Greenberg stated that he had done so but protested thatShender was putting him on the spot. In reply Shenderclaimed that he knew who had been in attendance but wasmerely seeking to confirm his information. Shender thenread off a list of names including some who had not beenat the meeting. At this point Greenberg told the companyofficial the names of those who had been incorrectly listedas having been at the meeting.Shender claimed that Greenberg had initiated thediscussion concerning the Union and that Shender's onlycomment from time to time as Greenberg listed the namesof those who had not been at the meeting was the singleword "oh." Shender denied questioning Greenberg andtestified that beyond the repeated word "oh," his part inthe conversation had been argument against unionizationof the proof salesmen.Greenberg impressed me on the stand as a frightenedwitness whose testimony concerning his conversation withShender was given reluctantly but honestly. Shender onthe tither hand did not evoke any feeling of confidence inhisveracity.IcreditGreenberg'saccountofhisinterrogation by Shender following the union meeting andfindthatby this interrogationRespondent violatedSection 8(a)(1) of the Act.32.Threats and promise of benefitOn October 30 and November 17, 1968, CompanyPresidentSheridan Stein addressed the proof passersassembled=on company premises. The findings herein as tothose speeches are based solely on the purported textssubmitted as exhibits by Respondent. There is in therecordmuch testimony concerning those speeches bywitnessescalledbyGeneralCounsel.Inhisdirect'As explainedby Company President Sheridan Stein,Respondent'sbusiness consists of on-location portrait photography.After the pictureshave been taken,add developed, the proofs are returned to the customersby salesmen,known as proof passers, who attempt to sell pictures to thecustomers in addition to various free portraits which were the inducementto secure the initial appointment The proof passers, who are compensatedon a commission,,,basis,were found by the Board to constitute anappropriate unit for, purposes of collective bargaining:'In addition to this incident with Greenberg,Shender was alleged in thecomplaint unlawfully to have questioned proof passer Katz. However, Katzwas unable or unwilling to testify with sufficient clarity to enable me tomake a finding concerning that allegation In any event,to remedy theviolation found I shall recommend that the Board order Respondent tocease and desist from questioning employees about their own or theconcertedactivitiesof fellow employees.Accordingly,the incidentinvolving Katz could add nothing to the Recommended Order.testimony Stein stated that the documents offered, werethe full texts of his speeches, other than "connectingwords," such as "and," "if," or "but," which he added indelivering the talks. Under examination it developed thatStein's use of the term "connecting words" was at best aloose one and that in fact the documents were outlinesand notes for the speeches rather than full texts asclaimed.However, the documents introduced by theCompany, while not complete texts, are sufficient forpurposes of decision.The complaint allegation was limited to statements bySteinmade on or about November 17, 1967 During thecourse of the hearing it developed that Stein had made thetwo speeches. Counsel for, Respondent argued, stronglyagainst the necessity of defending against any statementswhich may have been made during the October 30 talk.However, counsel for Respondent did introduce thedocuments which were submitted as Stein's texts for thetwo speeches. In response to Respondent's objection to thereceipt of evidence concerning the October 30 address, Iruled that "In view of the pleadings I will ... make nofindings of unfair labor practices as to any statementswhichweremade at the meeting of October 30."However, I then alerted counsel that "In looking at theevidenceas towhat was said on November 17, 1 will viewit in the background of what was said on October 30 or atother times. The statements of October 30 will addconnotations to those made on November 17."In his November 17 speech Stein started by declaringRespondent's opposition to the Union and by pointing outthatt)thewproof passers' current working conditions werenotit ppressive, that they had not been cheated, and that,if they worked, their earnings were high. Stein then wenton to say "We will talk to you as a group" and incontrasting the posture of proof passers under organizedor unorganized conditions Stein listed as one of the assetsof a nonunion situation "possible benefits through groupdiscussion." In his October 30 address Stein had statedWe suggest that in the future, depending on theoutcome of election, ways could be worked out formeetings so that this complaint could be alleviated -we can't legally go into details now but we have alwayskept our word. You would lose nothing by going alongIf you vote the Union down now, and give us a try, youcould always petitionagainfor another election.Ifind that the above statements not only containimplied promises of benefits to the employees if theyrefrainfrom selecting the Union as their bargainingrepresentative,4butalsoconstituteanunlawfulencouragement to the employees to bargain with theemployer through their own group rather than through thebargaining representative of their choice. Encouragementof the employees to bypass the Union in favor of this"group" interferes with employee rights.'Later in the speech Stein pointed out that, in additionto the Union having a right to make demands, theCompany can do so as well, saying-"We can ask for suchthings as higher averages, a minimum of number of stopsetc., etc., etc., as part of our demands."6Standing alone, the foregoing statement could beinterpreted as a mere statement of an employer's right toput forward demands in collective bargaining with the'Sherman Distributing Company. Inc , 'd/b/a Schroeder DistributingCompany,171NLRB No. 194;Viking ofMinneapolis,Divisionof theTelex Corporation,171 NLRB No. 7'InternationalMetal Specialties, Inc,172 NLRB No 39.'Similar statements were made in theOctober 30 speech SHERIDAN-PETER PAN STUDIOS, INC.15representative of its employees.However in the context ofthe promise of benefit if the employees eschewed unionrepresentation,encouragement of the employees to dealwith the Company without intervention of an outsiderepresentative,andrepeatedstrongstatementsinopposition}to the Union,'I find that Stein was threateningreprisaland a worsening of working conditions in theevent the employees selected the Union to represent them.N.L.R B. v. Kropp Forge Co.,178 F,2d 822, 828 (C.A.7).3.Grant of benefitOn November 20, 1967, amajority of Respondent'semployees voted to have the Union represent them astheirbargainingagent.OnNovember 28, 1967,Respondent raised the maximum travel allowance paid toproof salesmenemployedin selling portraits generated bythe sittings of church groups. The complaint alleged thatthis act was undertaken to undermine the majority statusof the Union.The only evidence pertaining to this complaintallegationwas testimonyby CompanyPresident Steinwhen he was called as a witnessby theGeneral Counsel.Stein explained that a growingpart of theCompany'sbusiness was the preparation of pictorial directories forchurches.The Companynot only photographs all churchmembers and their families but also prepares and printsthe directorywith the photographs included. As with,theother parts of its business the proofs are shown to>;tliepersonsphotographedwithan effortmadecto tikelh,additional pictures.UnlikeRespondent'sbaby"picWrd 'business which is in the Chicago metropolitan area, thechurches solicited for the directory business are located inStates other than Illinois and the preparation of thedirectories and the showing of proofs involve considerabletravel. Stein explained that when this type of business wasfirstentered into, proof passers were allowed $2.50expenses for trips up to 60 miles. As the work wentfurther afield the allowance was raised to $5 for trips upto 150 miles and then to$7.50 for tripsof distancesbetween 150 and 200 miles. Stein testified withoutcontradiction that during the weekof November 27, 1967,Respondent for the first time required proof passers totravelmore than 200 miles to show proofs in CedarRapids,Iowa.Atthat time a new bracket of travelallowance, again in a multipleof $2.50,was created fortrips over 200 miles.WhileIam loathe to base a finding on Stein'sunsupported testimony,'Inote that General Counselfailed to test the truthfulness of this evidence by use of thesubpoenapower to explore original company sales-records.Accordingly,Icannot find a violation in thecreation of this new travel allowance bracket. It is not anincreased benefit in the sense that a higher allowance ispaid in place of it prior lower level of payment. Rather,Respondent faced with a new measure of travel obligationfor proofpassers followed established practice in addingan additional$2.50 of travelallowance for an additionaldistanceof travel.Accordingly,Ishallrecommenddismissal of this allegation of the complaint.'Stein closed his speechby stating"And finally I want to repeat that weare opposedto the Unionbut winor lose we willown this businessWewill bargainwith the Union,but theday to day operation,the financial,the production, the schedulesand the assignmentof callswe run."On the basis of his twoappearances as a witness in this proceeding Idid not findStein to be a crediblewitness.B. The Dischargeof MorrisKrugmanMorrisKrugman, a proof passer employed by theRespondent for over 12 years was discharged in January1968 for the stated reason that his average sales had beenunsatisfactory.At the Board-conducted election on November 20,1967,when the Union was selected as the bargainingrepresentative of Respondent's proof passers, Krugmanserved as the Union's observer, As disclosed by the recordherein the union activities engaged in by the employeesconsisted solely of their attendance at the union meetingonOctober 16, 1967, and Krugman's service as theUnion's observer at the election. Almost all of the proofpassersattended themeetingonOctober 16, onlyKrugman actedas a unionobserver. Thus, alone amongRespondent's employees Krugman's protected activitiesstood out.During his employment as a proof passer by theRespondent, Krugman consistently turned in average saleslower than those of most of the proof passers. About themiddleofDecember 1967 Shender,Respondent'ssecretary-treasurer, remarked to Krugman that he wasdoing better, that his average sales were up. However,when Krugman was advised by Stein and Shender early inJanuary 1968 that his employment was to be terminated,he was told that this action was taken because his averagesaleswere low and Respondent'sbusinesswas slowingdown, resulting in fewer sittings for portraits and fewerproofs to be shown. Discharged with Krugman wereSchaffer, who had been with Respondent as a proof passerfor approximately 1-1/2 years, and two salesmen, whohad been employed for only several months, Waldmanand Zak. Retained were Victor Goddard who had beenemployed only 6 weeks and Robert Leduc who hadworked as a salesman for Respondent for 4 weeks.Company President Stein first testified that the onlyfactor taken into account in the decision to dischargeKrugman was his low standing in average sales among theproof passers, in fact, second from the bottom. Later,Stein expanded the reasons for discharge testifying:Mr. Krugman was a bad employee. Mr. Krugmandidn't work hard.... Mr. Krugman refused to call onNegro customers. Mr. Krugman didn't close his calls -several other salesmen closed his calls. He left a lot ofcalls that he didn't consider "good calls." leads - , andcustomers would call up; complain that he didn't closethese calls.In his speech to the employees on November 17, 1967,Stein had said:Have you chosen your leaders well? Are you sure thatthey are not the very ones who are guilty of notworking too hard, sluffing the calls, keeping out choicecallbacks (devisingmeans of not turning them in)leaving choice calls in the mail box, taking the otherman's straight calls, and taking unnecessary time off.Stein further testified that during 1967 he had spokentoKrugman three or four times about his poor salesperformance. Stein claimed that there also had beendiscussions aboutNegro customers with! Krugman andthatKrugman, alone among the Company's employees,had refused to call on Negro customers.Krugman denied having had any conversation at allwith Stein during 1967, let alone sessions during whichSteinhad pointed out his deficiencies as a salesman.Duringcross-examinationcounsel,forRespondent. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDapparentlyseekingtoprovethatSteinhadnotinterrogated Krugman about his union activities,' made apoint of establishing that there had been no conversations,regardless of subject, between Stein and Krugman in 1967.On the other hand proof passer Richard Max crediblytestified that on two occasions in 1967 Stein had spokento him about a slippage in his average sales and salesmanMartin Boxer credibly testified that' he had had a similarconversation with Stein in February 1968, about a monthafterKrugman's discharge. I creditKrugman anddiscredit Stein's claim that Krugman's performance as asalesman had been a matter of concern and that Stein hadcalled this to Krugman's attention in 1967.Having gratuitously createdacredibilityconflictbetween his client and Krugman, counsel for Respondentseeks in his brief to avoid its resolution by deprecating theweight of the evidence concerning which they are indisagreement. However, credibility of the witnesses and ofthe documentary evidence they prepared is in essence thesole issue governing this case. I have found that Stein wasuntruthful in claiming that the documents introducedconstitute the full text of his speeches. Shender wasequally contemptuous of the truth in testifying about hisinterrogation of Greenberg. In cross-examination, counselforRespondent has further pointed out Stein's lack ofcredibilityby reaffirmingKrugman's contravention ofStein's claim that on a number of occasions in 1967 hehad warned Krugman about his sales deficiencies. It is inlight of their established disregard for the truth that I turnto the exhibits purportedly prepared by Stein and Shenderfrom company records.Inresponse to a subpena from General Counsel,Respondent produced a number of statistical tablespurporting to show various aspects of sales performanceby the proof passers. Thus, one table (introduced asRespondent'sExhibit2)listsproof salesmen as ofDecember 1967, showing the number of calls each hadclosed, their gross sales, average sales, and ranking withinthe group of proof passers for each classification. Anotherexhibit (introduced as Resp. Exh. 3) purported to showthe names of proof passers employed in the year 1964through 1967 with their average sales for each year andtheir ranking within the peer group. Upon examination,however, it appears that names such as those of Leducand Goddard while appearing on Resp. Exh. 3 are missingon its Exhibit 2. Additionally, Shender admitted thatnames might have been omitted in the years prior to 1967explaining that the records showing average sales by proofpasserswerenotconsideredimportantenoughbyRespondent to keep and when the book in which they areentered became full, material was taken out because "It isnothing we have to keep, and nothing we thought we hadto keep." Thus, apart from the lack of credibility of thosewho prepared these exhibits the apparent and admittedomissions and inconsistencies cast serious doubt upontheir probative value.Stein testified that a consideration in the decision todischarge Krugman was a company projection that saleswould be off in 1968 and fewer proof passers would beneeded.A further table prepared by Respondent(introduced as G. C. Exh. 2-a), showed the total numberof sittings by year from 1962 through 1967, broken downby month from 1965 through January 1968. This tablereveals that sittings for January 1968 were approximately7 percent higher than those in January 1967. Subsequentto Krugman's discharge two new proof passers were hired.'There was no complaint allegation that Stein had done soStein testified thatwhen Krugman was dischargedRespondent retained Goddard and Leduc because theyhad higher averages, realized more gross sales, and closedmore proofs than Krugman. As noted, Goddard hadworked only 6 weeks when the decision to dischargeKrugman was made. During that period his average salewas $14.83. However, for a comparable 6-week period"Krugman's average was $15.78. Leduc's average of $17.82for the 4 weeks which he worked was above that ofKrugman for a comparable 4-week period" while his totalof customer calls for those weeks was only 14 higher thanthat of Krugman. Moreover, Shender acknowledged thatLeduc's and Goddard's averages were weighted in theirfavor as against that of Krugman since they worked onlyduring the busy Christmas sales season and his wascomputed for a full year's work.All things considered, I find that Krugman was selectedfor discharge because he had singled himself out as theleadingunionadherent.As demonstrated in Stein'sNovember 17 speech Respondent was strongly opposed tounion representation of the proof passers. In that samespeechSteinquestioned the employees' selection ofleadership from their midst, and his description of thesuspected union leadership is strikingly similar to the,listingof Krugman's deficiencies given when Stein waspressedforhisreasonsforselectingKrugman fordischarge. In addition to this indication that Stein believedKrugman to be the Union's leader among the proofpq>ssers,,Krugman and Krugman alone by serving as theUninri1s observer at the November 20 election disclosed anadherence to the Union above and beyond that of allother,proof passers.While I do not gainsay Krugman'sstanding in the lower ranks of Respondent's proof passers,his failure to achieve high average sales was not a newthing-and had been accepted by Respondent during his 12yearsof employment.': Krugman's low average salesbecame unprofitable to Respondent only after he hadidentified himself as the leading union adherent among theproof passers.Moreover, analysis of the statisticalevidence presented by Respondent reveals that the twoproof passers, hired subsequent to the Union's victory atthe election,who were retained when Krugman wasdischarged had not been during the 'period of theiremployment the superior salesmen as claimed by theCompany when their sales records are compared withKrugman's during the same period of time.I conclude that Krugman's standing among the lowerranks of Respondent's proof passers was seized upon byRespondent as a pretext to rid itself of the- lone knownunion activist as part of the Company's continuing effortto avoid meeting its statutory obligation to recognize anddealwiththeUnionastheproofpassers'collective-bargaining agent. The situation was one wheretheUnion was seeking initial recognition against activecompany opposition. Krugman was the only' known activeunion adherent and Respondent had much to gain by'Weeks of November 11 through December 16"An average of $16.21 for the weeks of November 25 through December16."The Respondent called as a witness one Leo Gentn,a supervisor, whotestified that in a conversation with Krugman subsequent to the discharge,Krugman had stated in reference to a new job that he had "stoppedmonkeying around " Krugman denied having made this statement. Itappears that Respondent would have me infer that Krugman's pooraverage sales while employed by the Company had been the result of"monkeying around."Genin was a totally incredible witness. I creditKrugman's denial SHERIDAN-PETER PAN STUDIOS, INC.getting rid of him.SeeOstertag Optical Service,Inc., ofOklahoma,171NLRB No. 182, fn 1.W. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's-operations described in section 1, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1) of the Act, I shall-recommend that it cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies ofthe Act.Having found that Respondent unlawfully dischargedMorris Krugman,I shall recommend that Respondent be-ordered to reinstate him to his former or a substantiallyequivalent position of employment without prejudice to hisseniority and other rights and privileges and to make himwhole for any loss of pay he may have suffered as a resultofRespondent's unlawful conduct. Backpay shall becomputed in the manner set forth in F.W.WoolworthCompany, 90NLRB 289, with interest added thereto inthe manner set forth inIsis Plumbing&Heating2Co.,138NLRB716.n3aona^Uponthe foregoing findings of fact and upon the entirerecord in this case,Imake the following:CONCLUSIONS OF LAW1.Sheridan-Peter Pan Studios, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within themeaning of the Act.3.By engaging in certain described conduct referred toherein above, in section III, A, Respondent interferedwith, restrained, and coerced its employees in the exerciseof rights guaranteed to them in Section 7 of the Act, andthereby had engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By engaging in certain conduct described in sectionIII,B, above, Respondent discriminated against MorrisKrugman in regard to his tenure of employment in orderto discourage activities protected by Section 7 of the Act,and thereby has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.The Respondent has not committed other unfairlabor practices as alleged in the complaint.RECOMMENDED ORDERThe Respondent, Sheridan-Peter Pan Studios, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Interrogatingemployees concerning their ownactivitieson behalf of the Union or the activities andsympathies of other employees; promising benefit toemployees if they refrain from selecting the Union as their17bargainingrepresentative;encouragingemployees tobargain with the Company through their own group ratherthan through the bargaining representative of their choice,thereby bypassing the Union, and threatening reprisal andaworsening of working conditions in the event theemployees selected the Union to represent them.(b)Discouraging or coercing its employees in theexercise of rights guaranteed by Section 7 of the Act bythe discharge of Morris Krugman.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed bythe Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act.(a)Offer toMorrisKrugman immediate and fullreinstatement to his, former or a substantially equivalentposition,without prejudice to any rights or privileges hemay have enjoyed, and make him whole for any loss ofpay he may have suffered-by reason of the discriminationpracticed in the manner provided hereof, in the sectionentitled "The Remedy."i 3(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze and compute the amount ofbackpay due and all other rights under the terms of thisRecommended Order.(c)Post at its Chicago, Illinois, plant copies of theattached noticemarked "Appendix .1114 Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by the Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 13, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith! IIt is further ordered that the compalint be dismissedinsofar as it alleges unfair labor practices not specificallyfound herein."In view of Mr. Krugman's age, I shall omit from the RecommendedOrder and notice the standard provision requiring Respondentto notify thediscrimmateeif presentlyserving inthe Armed Forces.In the eventthat thisRecommendedOrder is adopted by the Board,the words"a Decisionand Order"shall be substitutedfor thewords "theRecommendedOrder of a TrialExaminer"in the notice. In the furtherevent thatthe Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,thewords"a Decree oftheUnitedStates Court ofAppeals Enforcing an Order" shall be substitutedfor thewords "aDecision and Order.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify theRegional Director forRegion 13, in writing,within 10 daysfrom the date ofthisOrder, whatsteps Respondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify our 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees that:WE WILL NOT discourage membership in Retail StoreEmployeesUnion,Local300,RetailClerksInternationalAssociation,AFL-CIO, or in any otherlabor organization, by discriminatorily discharging andrefusing to, reinstate any of our employees, - or bydiscriminating in any other manner in regard to theirhireand tenure of employment or any terms orconditions'of employment.WE WILL offer to Morris Krugman reinstatement tohis former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and we will make him whole for any loss of paysuffered by him as a result of his discharge.WE WILL NOT question our employees about theiractivities on behalf of the Union or the activities andsympathies of other employees.WE WILL NOT promise benefits to our employeesbecause they refrain from selecting the Union as theirbargaining representative.WE WILL NOT encourage our employees to bargainwith the Company through their own group rather thanthrough the bargaining representative of their choiceand thereby bypassing the Union.WE WILL NOT threaten reprisals and a worsening ofworking conditions in the event the employees selectedthe Union to, represent them.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheirrighttoself-organization,toform labororganizations,to join or assist the above Union or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing,and to engage inany other concerted activities for the purpose ofcollective bargaining or other mutual aid or protectionor to refrain from any or all such activities, except tothe extent that such right may be affected by anagreementrequiringmembershipinalabororganizationasaconditionofemployment,asauthorized by Section 8(a)(3) of the Act.DatedSHERIDAN-PETER PANSTUDIOS, INC.(Employer)By(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this notice 1or compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219- SouthDearbornStreet,Chicago,Illinois60604,Telephone828-7572.